DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (2013/0154027), in view of Fang et al (U.S. 2014/0304666), and further in view of Wang et al (U.S. Patent # 10,153,287)
 
Regarding claim 12. Liaw discloses a method for forming a static random access memory (SRAM) ([0001], i.e. Static random access memory (SRAM) is commonly used in integrated circuits), comprising: providing a substrate ([0002], i.e. a semiconductor substrate), a SRAM pattern (FIG. 13, [0001], i.e. eight-transistor (8T) SRAM) is formed on the substrate ([0002], i.e. formed at the surface of a semiconductor substrate), wherein the SRAM pattern at least comprising: 
first gate structure (FIG. 13,IS2, PU1, PD1-2 and PD1-1), a second gate structure (FIG. 13, PG1) and a third gate structure (FIG. 13, PG3), arranged along a first direction (FIG. 13, x direction), wherein the second gate structure (FIG. 13, PG1) and the third gate structure (FIG. 13, PG3) are parallel to the first gate structure (FIG. 13,IS2, PU1, PD1-2 and PD1-1), and a gap (FIG. 13, i.e. gap between PG1 and PG3) is disposed between the second gate structure (FIG. 13, PG1) and the third gate structure (FIG. 13, PG3), and wherein the first gate structure (FIG. 13,IS2, PU1, PD1-2 and PD1-1) is composed of a first elongated structure (FIG. 13, PU1 and PD1-2), a second elongated structure (FIG. 13, PD1-1) and a structure (FIG. 13, structure between PD1-2 and PD1-1) disposed between the first elongated structure (FIG. 13, PU1 and PD1-2) and the second elongated structure (FIG. 13, PD1-1); and

    PNG
    media_image1.png
    625
    1269
    media_image1.png
    Greyscale

a local interconnection layer (FIG. 13, item N1) disposed between the first gate structure (FIG. 13,IS2, PU1, PD1-2 and PD1-1) and the second gate structure (FIG. 13, PG1), and arranged along the first direction (FIG. 13, x direction).
wherein the structure (FIG. 13, structure between PD1-2 and PD1-1) is aligned with the gap (FIG. 13, i.e. gap between PG1 and PG3) along a second direction (FIG. 13, y direction),
wherein the structure (FIG. 13, structure between PD1-2 and PD1-1) is aligned with the gap (FIG. 13, i.e. gap between PG1 and PG3) along a second direction (FIG. 13, y direction),
at least one contact plug (FIG. 13, item BC2) electrically connected ([0037], i.e. a butted contact BC2 couples the source of isolation transistor IS2 to the gate of the isolation transistor IS2) to the first gate structure (FIG. 13, items IS2, PU1, PD1-2 and PD1-1), wherein the at least one contact plug (FIG. 13, item BC2) is not overlapped with the structure (FIG. 13, structure between PD1-2 and PD1-1) of the first gate structure (FIG. 13, items IS2, PU1, PD1-2 and PD1-1).

However, Fang et al teaches a curved structure (FIG. 3. Item 101a and 101b) disposed between a first elongated structure (FIG. 3, item 101 on left side of items 101a/b) and a second elongated structure (FIG. 3, item 101 on right side of items 101a/b).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a static random access memory as disclosed in Liaw with the curved structure disposed between the first elongated structure and the second elongated structure as disclosed by Fang et al.  The use of concave and convex in Fang et al provides for a precise alignment of the layouts and reliable interconnections between the conductive layers (Fang et al, [0004]).
Liaw and Fang et al fail to explicitly disclose wherein the method for forming the second gate structure and the third gate structure comprising:
providing a gate structure and performing a slot cut manner to divide the gate structure into the second gate structure and the third gate structure.
However, Wang et al teaches wherein the method for forming the second gate structure and the third gate structure comprising: providing a gate structure and performing a slot cut manner (Col 4, lines 62-67, i.e. the process for forming the first gate structure 56A to the sixth gate structure 56F, at least one strip shaped gate structure (not shown) is formed, and then the strip shaped gate structure is divided into a plurality of gate structures through the photolithography process and the etching process) to divide the gate structure into the second gate structure and the third gate 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a static random access memory as disclosed in Liaw in view of Fang et al with the wherein the method for forming the second gate structure and the third gate structure comprising: providing a gate structure and performing a slot cut manner to divide the gate structure into the second gate structure and the third gate structure as disclosed by Wang et al.  The use of the process for forming the first gate structure to the sixth gate structure, at least one strip shaped gate structure (not shown) is formed, and then the strip shaped gate structure is divided into a plurality of gate structures through the photolithography process and the etching process in Wang et al provides for different strip shaped gate structures may be partially removed by a same etching process, so that the removed portions may be aligned with each other (Wang et al. Col 5, lines 6-8)
 
Regarding claim 13. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 12 above. 
Liaw further discloses wherein the first direction (FIG. 13, x direction) and the second direction (FIG. 13, y direction) are perpendicular to each other 
 
Regarding claim 14. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 13 above. 
Liaw further discloses wherein the first direction (FIG. 13, x direction) and the second direction (FIG. 13, y direction) form a plane, and the SRAM is located on the plane (FIG. 13). 
 
Regarding claim 15. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 12 above. 
Liaw further discloses wherein the second gate structure (FIG. 13, PG1) and the third gate structure (FIG. 13, PG3) comprise a same symmetry axis (FIG. 13, PG1 and PG3, i.e. an imaginary line that bisects PG1 and PG3). 
 
Regarding claim 16. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 12 above. 
Liaw further discloses wherein the second gate structure (FIG. 13, PG1) and the first gate structure comprise different symmetry axes (FIG. 13, PG1 and PG3, i.e. an imaginary line that bisects PG1 and PG3). 
 
Regarding claim 17. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 12 above. 
Liaw further discloses, wherein the SRAM pattern further comprising: a first inverter and a second inverter constituting a latch circuit ([0001], i.e. The transistors typically form a data latch for storing a bit.), wherein the first inverter includes a first pull-
 
Regarding claim 18. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 17 above. 
Liaw further discloses wherein parts of the first elongated structure (FIG. 13, items PU1) is a gate of the PU1 (FIG. 13, PU1), parts of the first elongated structure (FIG. 13, items PD1-1 and PD1-2) is a first gate of the PD1 (FIG. 13, PD1-2), and the second elongated structure (FIG. 13, PD1-1) is a second gate of the PD1 (FIG. 13, PD1-1). 
 
Regarding claim 19. Liaw in view of Fang et al and Wang et al discloses all the limitations of the method of claim 17 above. 
Liaw further discloses wherein the second gate structure (FIG. 13, PG1) is a gate of the PG1A (FIG. 13, PG1). 

Response to Arguments
Applicant's arguments filed August 21, 2020 have been fully considered but they are not persuasive. 
Regarding claim 12.  Applicant argues:
Claim 12 has been amended to overcome the claim rejections. Specifically, the
limitation of “the method for forming the second gate structure and the third gate
structure comprising: providing a gate structure; and performing a slot cut manner to 15 divide the gate structure into the second gate structure and the third gate structure” is added in claim 12. The above limitation is fully supported by paragraph [0034 of the present specification. No new matter is introduced.

	However, Wang et al discloses applicant’s amended claim limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
In addition, unexpected results have been found by applicant relating to the
formation of a curved structure 56A-3 so as to prevent short circuit in contact with
local interconnection 60 A located near the gap of two adjacent gate structures (since
the second gate structure 56B and the third gate structure 56C are divided by a slot cut manner), please refer to the paragraph [0034] of the present specification, shown as below:

[0034] The purpose offorming this structure is that the applicant has found that
as the size of the SRAM is gradually reduced, it is easier for the components to contact each other during the manufacturing process to cause a short circuit. In the process of fabricating the SRAM, since the gate structure is divided by a slot cut manner, especially in the region that the local interconnection aligned with the gap of two adjacent gate structures is easily contacted with the surrounding gate structure,
causing the short circuit phenomenon. Therefore, the present invention adjusts theshape of the gate structure of the region where the short circuit phenomenon is likely to occur by the OPC (optical proximity correction) process, to avoid the above short circuit problem.

Applicant is arguing unexpected results are due to a manufacturing process since the gate structure is divided by a slot cut manner especially in the in the local 
However, Wang discloses wherein the method for forming the second gate structure and the third gate structure comprising providing a gate structure and performing a slot cut manner to divide the gate structure into the second gate structure and the third gate structure
Furthermore, applicant has not claimed a optical proximity correction process in the method claim.
Applicant appears to be claiming the method that will potentially cause the short circuit problem, i.e. the slot cut method, however it does not appear that applicant is claiming the method that would solve the problem of the short circuit problem created by the slot cut method.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting the shape of the gate structure by an optical proximity correction process to avoid the circuit problem) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments are not persuasive.

Regarding Fang reference, Applicant argues:
Besides, it is important to notice that according to intended purpose and principle

of upper and lower layouts of interconnect patterns, where they cannot be precisely
aligned, by doing for example, as discussed in [0019] of Fang as follow: [0019] ‘To resolve the above-mentioned problem, please refer to FIG. 3, a second preferred embodiment is further provided in present invention. In this embodiment, line pattern 101 is modified again by optical proximity correction to form a concave portion 101b corresponding to each convex portion 101a at the other side of the line pattern 101, without changing relative positions of original interconnect patterns 111.” 
Therefore, by adopting structural changes to invention of Fang as indicating by several feature differences identified by adding a new local interconnection layer, creating an adjacent gap, removing curved structures, and removing contact plugs, the principle of operation of Fang would drastically changed to be non-operable and
non-existent, and that such modifications being totally unsatisfactory for intended
5 purpose. The applicant also would like to point out that, referring to MPEP 2143.03, all claim limitations must be considered during obviousness rejection: "All words in a claim must be considered in judging the patentability of that claim against the 10 prior art." The applicant also submits that Liaw, in view of Fang, does not disclose nor suggest all of the claim limitations of the respective claims. Therefore the applicant advocates that those cited reference could not be combined obviously to obtain the present invention.

Applicant is arguing that Fang would not be used because of the interconnects.
However, Fang et al was not used to teach the interconnects, Liaw was used to disclose the interconnects.  Fang et al is used to teach the curved part of the structures.
Furthermore, Wang et al teaches wherein the method for forming the second gate structure and the third gate structure comprising, providing a gate structure and performing a slot cut manner to divide the gate structure into the second gate structure and the third gate structure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815  

/NILUFA RAHIM/Primary Examiner, Art Unit 2893